DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/579,196 filed on 12/02/2017.

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “25, 26” (see Fig. 2); “81, 82, 71, 72” (see Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
“a side surface of the movable gear” and  “teeth tips of the fixed gear” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 1 is objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
the number" in line 3; “the number” in line 4.   There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct: claim 1,  page 31, line 3, “the number” should be changed to --a number --; page 31, line 4, “the number” should be changed to -- a number --.  Appropriate correction is required.
5.	Claim 1 is objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “a side surface of the movable gear” and  “teeth tips of the fixed gear” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Allowable Subject Matter
6.	Claim 1 is allowed over the prior art of record.
7.	The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a gear block cover having a hole through which the gear block enters or exits, a fluid inlet, and a fluid outlet, wherein the fixed gear is engaged with the movable gear, wherein the fixed gear ring fitted over the movable gear rotates in the hole of the gear ring cover, wherein the movable gear ring and the gear block are fitted in the fixed gear to abut a side surface of the movable gear so that the movable gear ring rotates along with the fixed gear, wherein the gear block abuts teeth tips of the fixed gear while moving through the hole of the gear block cover, and wherein the movable gear, the movable gear ring, and the gear block together move along the .
8.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.
Prior Art
9.	The IDS (PTO-1449) filed on Jan. 02, 2020 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents: Rohs et al. (U.S. Patent Number 4,740,142), Kinney (U.S. Patent Number 5,306,127), Baker (U.S. Patent Number 5,724,812), O’Brien, II (U.S. Patent Application Publication Number 2009/0110584A1), Winmill (U.S. Patent Application Publication Number 2001/0024618) and Lamparski (U.S. Patent Application Publication Number 20120219448A1) each further discloses a state of the art.

Conclusion
11.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746